COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTIONS

Appellate case name:         Ex parte Patricio Estrada

Appellate case number:       01-18-00792-CR

Trial court case number:     17-DCR-077572

Trial court:                 268th District Court of Fort Bend County

        Appellant, Patricio Estrada, timely filed a pro se notice of appeal on September 4,
2018, from the trial court’s findings of fact and conclusions of law denying his motion for
a pretrial writ of habeas corpus and order, signed on August 19, 2018. See TEX. R. APP. P.
26.2(a)(1). On September 11, 2018, appellant filed a “Motion for Out-of-Time Appeal” in
this Court seeking an extension of time to file his notice of appeal from the denial of his
habeas application. The Court dismisses as moot appellant’s motion for an extension of
time to file his notice of appeal because it was timely filed.
        On September 21, 2018, a supplemental clerk’s record was filed in this Court
containing the trial court’s certification that appellant has a right of appeal of the denial of
his habeas application. See TEX. R. APP. P. 25.2(d), 37.1. This record also included the
trial court’s September 21, 2018 Order for Competency Evaluation ordering that appellant
be evaluated by a psychologist who shall issue a written report determining whether he is
competent to stand trial.
        On September 25, 2018, appellant filed this pro se “Motion for Emergency Stay
Pending Appeal of Pretrial Habeas Corpus” requesting that this Court stay the criminal trial
that is set from October 1-8, 2018, pending this Court’s resolution of his appeal.
       Accordingly, after reviewing the motion and the record, specifically concluding that
the competency evaluation will likely delay the trial anyway, the Court DENIES
appellant’s motion for an emergency stay. Finally, after reviewing all the records, the
Court determines that it does not desire briefing. See TEX. R. APP. P. 31.1.
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court
Date: September 28, 2018           ______________________